F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                         MAY 6 2003
                               TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                               Clerk

 UNITED STATES OF AMERICA,

             Plaintiff - Appellee,
                                                        No. 01-1448
 v.                                              (D.Ct. No. 00-CR-436-N)
                                                      (D. Colorado)
 JOSE AVILA-SANDOVAL,

             Defendant - Appellant.


                          ORDER AND JUDGMENT *


Before SEYMOUR, MURPHY, and O’BRIEN, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Defendant Jose Avila-Sandoval appeals the district court’s denial of his

motion to withdraw his guilty plea. We exercise jurisdiction under 28 U.S.C. §


      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
1291, and affirm.

      On November 30, 2000, Mr. Avila-Sandoval pled guilty to one count of

Conspiracy to Possess with Intent to Distribute Methamphetamine in violation of

21 U.S.C. §§ 846, 841(a)(1) and (b)(1)(A). In exchange, the government

dismissed four counts against Mr. Avila-Sandoval alleging Possession with Intent

to Distribute Methamphetamine. The plea agreement provided that the statutory

mandatory minimum sentence for the offense was 120 months, and predicted a

guideline range of 108-135 months. Mr. Avila-Sandoval was later sentenced to

121 months imprisonment and five years supervised release.

      On June 27, 2001, Mr. Avila-Sandoval, acting pro se, moved to withdraw

his guilty plea, claiming it was not knowingly and voluntarily entered because

counsel performed inadequately in apprising him of the propriety of pleading

guilty. 1 On August 8, 2001, Mr. Avila-Sandoval, through his counsel, Mr. Boston


      1
       In early November 2000, Mr. Avila-Sandoval filed a motion for change of
counsel, alleging various grievances against his trial counsel; he reiterated his
concerns at the November 16, 2000 status conference. During the status
conference, the district court fully addressed the issue and denied his motion.
However, the district court did appoint advisory counsel, Mr. Boston Stanton, for
the purpose of giving Mr. Avila-Sandoval a second opinion. Mr. Avila-
Sandoval’s discontent with trial counsel was alleviated by the time of his
November 30, 2000 guilty plea. At the change-of-plea hearing, the district court
repeatedly questioned Mr. Avila-Sandoval as to whether he was satisfied with
both his trial counsel and advisory counsel. Mr. Avila-Sandoval clearly
responded that he was satisfied with both. On April 5, 2001, the district court
granted trial counsel’s motion to withdraw as counsel, and appointed Mr. Boston
Stanton. On August 24, 2001, the district court granted Mr. Avila-Sandoval’s

                                        -2-
Stanton, filed a motion to withdraw his guilty plea pursuant to Fed. R. Crim. P.

32(e), claiming he entered his plea under a mistaken belief he would receive a

prison term of only forty-eight months. On September 4, 2001, through his

counsel, Mr. John Sullivan III, Mr. Avila-Sandoval filed an addendum to his

motion to withdraw his guilty plea, reiterating he entered the plea unknowingly

and involuntarily based on the advice of counsel that he would receive only forty-

eight months imprisonment. On September 5, 2001, the district court denied all

motions to withdraw the plea and sentenced Mr. Avila-Sandoval to 121 months

imprisonment.

      A defendant does not have an absolute right to withdraw a guilty plea.

United States v. Siedlik, 231 F.3d 744, 748 (10th Cir. 2000) (citing United States

v. Rhodes, 913 F.2d 839, 845 (10th Cir. 1990), cert. denied, 498 U.S. 1122

(1991)). “If a motion to withdraw a plea of guilty . . . is made before sentence is

imposed, the court may permit the plea to be withdrawn if the defendant shows

any fair and just reason." Fed. R. Crim. P. 32(e) (2002). The defendant bears the

burden of demonstrating a “fair and just reason” for the withdrawal of the plea.

Siedlik, 231 F.3d at 748 (quotation marks and citations omitted). “We review the

district court's denial of the motion to withdraw the guilty plea for an abuse of




motion to substitute counsel, and substituted Mr. John Sullivan III as counsel.
Mr. Sullivan is Mr. Avila-Sandoval’s appellate counsel.

                                         -3-
discretion.” Id. We will not reverse absent a showing the district court acted

unjustly or unfairly. United States v. Graves, 106 F.3d 342, 343 (10th Cir. 1997).

      Mr. Avila-Sandoval maintains he did not knowingly and voluntarily plead

guilty because he was not adequately informed by counsel as to the possible

sentence, and he did not understand the process. The record rebukes these

arguments.

      First, there is absolutely no reason to believe Mr. Avila-Sandoval was

misinformed by counsel as to the potential sentence he would receive. At the

change-of-plea hearing, Mr. Avila-Sandoval indicated he had read, understood,

and had no questions regarding the terms of the plea agreement, which

specifically provided for a mandatory minimum sentence of 120 months.

Additionally, the court took care to inform Mr. Avila-Sandoval, and he

affirmatively recognized, that unless the government filed a motion for downward

departure, the mandatory minimum sentence for the offense was ten years (120

months), and if certain aggravating factors existed, the court could impose a life

sentence. Mr. Avila-Sandoval indicated he understood that if the court did not

accept the government’s recommended sentence, or if he was otherwise

dissatisfied with his sentence, he would have no right to withdraw his plea of

guilty. When given the chance to withdraw his plea at the November 30, 2000

change-of-plea hearing, Mr. Avila-Sandoval elected not to do so. Finally, Mr.


                                        -4-
Avila-Sandoval’s argument concerning his expectation of a forty-eight-month

sentence appears wholly disingenuous in light of the fact that both he and his

advisory counsel, Mr. Boston Stanton, admitted that Mr. Avila-Sandoval’s trial

counsel had explicitly explained to him prior to entry of the plea that the original

plea agreement for “a term of approximately forty-three months” was no longer

available, and the only plea agreement left was for a minimum of 120 months.

ROA, Vol. 3 at 26-27. 2

      Mr. Avila-Sandoval’s second assertion, that his guilty plea was unknowing

and involuntary because he “was extremely confused as to the entire process,” is

also without merit. His unsupported, self-serving, generalized claim of confusion

is insufficient to overcome his apparent comprehension of the process,

effortlessly demonstrated throughout the change-of-plea hearing. To the extent

Mr. Avila-Sandoval claims confusion based on his ability to speak only Spanish,

we find such an argument wanting. The record clearly indicates Mr. Avila-

Sandoval was provided with an interpreter throughout the process, the plea

agreement was translated into Spanish, and his trial counsel at the change-of-plea

hearing spoke Spanish.



      2
       The terms of the original plea agreement are not in the record.
Nonetheless, at his change-of-plea hearing, Mr. Avila-Sandoval agreed his trial
counsel had informed him that the terms of the original plea agreement were no
longer available and the only plea agreement left was for 120 months.

                                          -5-
      In addition to the above considerations, we look to the following seven

factors in determining whether Mr. Avila-Sandoval satisfied his burden of

showing the district court acted unjustly or unfairly in denying his motion to

withdraw his plea: “(1) defendant's assertion of innocence; (2) resulting prejudice

to the government; (3) defendant's delay in filing the withdrawal motion; (4)

inconvenience to the court; (5) defendant's assistance of counsel; (6) knowledge

and voluntariness of the plea; and (7) resulting waste of judicial resources.”

Graves, 106 F.3d at 343 (citing United States v. Gordon, 4 F.3d 1567, 1572 (10th

Cir. 1993), cert. denied, 510 U.S. 1184 (1994)). Upon our thorough review of the

record and the parties’ briefs, it is apparent each one of these elements weighs in

unfavorably for Mr. Avila-Sandoval. In his brief, Mr. Avila-Sandoval indicates

that if the district court had granted his motion to withdraw, he and his new

counsel could have tried to negotiate a better plea. Mr. Avila-Sandoval has failed

to indicate how a renegotiated plea agreement would be more favorable to him, or

even why the government would be inclined to consider renegotiating his plea.

For the district court to grant a motion to withdraw a plea merely in order to

satisfy a defendant’s hopes of negotiating a more favorable plea agreement would

be an impermissible waste of judicial resources. We note Mr. Avila-Sandoval has

made no assertion of innocence; nor is such a claim supported by the record.

      We conclude the district court did not act unjustly or unfairly, and therefore


                                         -6-
did not abuse its discretion in denying Mr. Avila-Sandoval’s motion to withdraw

his plea of guilty. Accordingly, we AFFIRM.



                                     Entered by the Court:

                                     TERRENCE L. O’BRIEN
                                     United States Circuit Judge




                                       -7-